Citation Nr: 1213048	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints, to include as secondary to bilateral pes planus with plantar fasciitis.  

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an initial disability rating in excess of 10 percent for right ankle strain.

4.  Entitlement to an initial disability rating in excess of 10 percent for migraines.

5.  Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder.

6.  Entitlement to an initial compensable rating for low back strain.

7.  Entitlement to an initial compensable rating for bilateral pes planus with plantar fasciitis (bilateral foot disability).
8.  Entitlement to an initial compensable rating for a residual scar following a cesarean section (C-section).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to February 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims files was subsequently transferred to the St. Petersburg, Florida RO.  

The case was previously before the Board in September 2011, when it was remanded for a Travel Board hearing.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2012.  A transcript of the hearing is associated with the claims files.  


The issues of service connection for bilateral shin splints and sinusitis, and increased rating claims for right ankle sprain, migraines, low back strain, major depressive disorder, and bilateral pes planus with plantar fasciitis are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

At her January 2012 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran expressed her intent to withdraw her appeal seeking an increased initial rating for C-section scar.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the claim seeking an increased rating for C-section scar.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the January 2012 Board hearing (as reflected in the transcript), the Veteran stated that she wished to withdraw her appeal for an increased rating for C-section scar.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim. 

Accordingly, the Board does not have jurisdiction to review the appeal for that benefit and this appeal must be dismissed. 


ORDER

The appeal for entitlement to an increased rating for a C-section scar is dismissed.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims are decided.  

Service Connection

The Veteran contends that she received treatment for bilateral shin splits and sinusitis during service, and has had symptoms related to both since service.  She was afforded a VA examination in April 2007, and was found to have no current pathology to render diagnoses of bilateral shin splints and sinusitis.  

During the Veteran's Board hearing, she indicated that she has received treatment for her shin splints since service, and has been treating it with the same pain medication she uses to treat her service-connected disabilities.  She stated that she most recently had shin splints two weeks prior to her hearing, and that she experienced the same symptoms as she did when she was diagnosed as having shin splints in service.  She also testified that she was treated in service 5 times for sinus problems, and has been treated for the same symptoms following discharge from service.  At her hearing, she indicated that she most recently had a sinus flare-up 6 months prior, and sought private treatment for it.  

The Board finds that attempts should be made to secure any outstanding treatment records as identified by the Veteran-including the private treatment records identified during her hearing.  

Following such attempts, the Board finds that the Veteran should be afforded another VA examination to determine the etiology of her complaints associated with bilateral shin splints and sinus problems.  She has reported in-service complaints and treatment for bilateral shin splints and sinus problems, and has competently reported problems with similar symptoms following service.  

Increased Ratings

The Veteran contends that she is entitled to increased initial ratings for her service-connected right ankle sprain, migraines, major depressive disorder, low back strain, and bilateral pes planus with plantar fasciitis.  

The Veteran most recently underwent a fee-basis VA examination for these disabilities in April 2007.  During the January 2012 Board hearing, the Veteran indicated that her right ankle sprain, migraines, major depressive disorder, low back strain, and bilateral pes planus with plantar fasciitis have all become more severe.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing her with a new examination. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of her symptoms related to these disabilities. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims-including those identified by the Veteran during her January 2012 hearing. 

2.  Then, the Veteran should be afforded examinations by a physician or physicians with sufficient expertise to determine the nature and etiology of her claimed bilateral shin splints and sinus disabilities. 

The claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed. 

Based on the review of the files and examination of the Veteran, the appropriate examiner should state a medical opinion with respect to each bilateral shin splint and sinus disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disability originated during active service, is otherwise etiologically related to active service, or was caused or permanently worsened by service-connected disability.  For purposes of the opinions the examiner(s) should assume that the Veteran is a reliable historian.

The rationale for each opinion expressed must also be provided.

3.  The Veteran should be afforded a VA examination by an examiner or examiners with sufficient expertise to determine the nature and extent of all impairment due to her service-connected right ankle sprain, migraines, low back strain, and bilateral pes planus with plantar fasciitis.  The claims folders must be made available to and reviewed by the examiner(s).  All indicated studies should be performed-including X-ray and range of motion studies in degrees for the musculoskeletal disabilities

In reporting the results of range of motion testing regarding the musculoskeletal disabilities, the examiner(s) should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner(s) should assess the degree of severity of any pain. 

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner(s) should so state and provide an explanation as to why it is not feasible. 

The examiner(s) should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner(s) should so state and provide an explanation as to why it is not feasible. 

The examiner(s) should describe any neurological impairment associated with the service-connected lumbar spine disability, to include diagnosis and severity in terms corresponding to the VA rating schedule.

The examiner(s) should also provide an opinion concerning the impact of these service-connected disabilities on her ability to work. 

The supporting rationale for all opinions expressed must be provided.

4.  The Veteran should also be afforded an examination by an examiner with appropriate expertise to determine the severity of the Veteran's service-connected major depressive disorder.  

The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should report the severity of the Veteran's depression in terms conforming to the appropriate rating criteria.  The examiner should also provide an opinion regarding the social and occupational impairment caused by the depression.

The supporting rationale for all opinions expressed must be provided in the report.

5.  The RO or AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


